Exhibit 10.1

AMENDED AND RESTATED

TAX AGREEMENT

Between

VALHI, INC.

and

KRONOS WORLDWIDE, INC.

AMENDED AND RESTATED TAX AGREEMENT (the “Agreement”) dated as of December 1,
2012 by and among Valhi, Inc. (“VHI”), a Delaware corporation having its
principal executive offices at Three Lincoln Centre, 5430 LBJ Freeway, Suite
1700, Dallas, Texas 75240, Contran Corporation (“Contran”), a Delaware
corporation having its principal executive offices at Three Lincoln Centre, 5430
LBJ Freeway, Suite 1700, Dallas, TX 75240 and Kronos Worldwide, Inc. (“KWI”), a
Delaware corporation having its principal executive offices at Three Lincoln
Centre, 5430 LBJ Freeway, Suite 1700, Dallas, TX 75240.

WHEREAS, VHI and KWI file consolidated returns of federal income taxes and,
subject to certain jurisdictional limitations, are subject to combined state and
local tax reporting;

WHEREAS, this Agreement supercedes and amends and restates the Tax Agreement
dated December 8, 2003 previously entered into between VHI, Contran and KWI;

WHEREAS, VHI and KWI wish to provide for the allocation of liabilities, and
procedures to be followed, with respect to federal income taxes of KWI and any
subsidiaries of KWI and with respect to certain combined state and local taxes
on the terms of this Agreement.

NOW, THEREFORE, in consideration of the promises and agreements herein
contained, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms have the meanings
set forth below:

(a) Code: The Internal Revenue Code of 1986, as amended, and with respect to any
section thereof any successor provisions under such Code or any successor Code.

(b) Combined Foreign, State and Local Taxes: For a taxable period, and with
respect to a specified group of entities, the amount of all Foreign, State and
Local Taxes, for which liability is computed on the basis of a combined, unitary
or consolidated return (whether at the initiative of the tax authority or of the
taxpayer).

(c) Contran Corporation: A Delaware corporation that is the common parent of a
group of corporations, which group of corporations includes the KWI Group and
VHI Group, electing to file a consolidated federal income tax return.



--------------------------------------------------------------------------------

(d) Federal Taxes: All federal income taxes, together with all interest and
penalties with respect thereto.

(e) Foreign, State and Local Taxes: All foreign, state and local taxes,
including franchise and similar taxes, together with all interest and penalties
with respect thereto.

(f) VHI Group: VHI and each of its direct and indirect subsidiaries which would
be a member of an affiliated group, within the meaning of section 1504(a) of the
Code, and eligible to file a combined, unitary or consolidated return of which
Contran was the common parent (the “Contran Tax Group”), as such VHI Group is
constituted from time to time. For purposes of this Agreement (to the extent
related to the determination of Combined Foreign, State and Local Taxes for the
VHI Group), the term “VHI Group” shall include all direct and indirect
subsidiaries of VHI with reference to which Combined Foreign, State and Local
Taxes are determined.

(g) KWI Group: KWI and each of its direct or indirect subsidiaries which would
be a member of an affiliated group, within the meaning of section 1504(a) of the
Code, and eligible to file a combined, unitary or consolidated return of which
KWI was the common parent, as such KWI Group is constituted from time to time.
For purposes of this Agreement (to the extent related to the determination of
Combined Foreign, State and Local Taxes for the KWI Group) , the term “KWI
Group” shall include all direct and indirect subsidiaries of KWI with reference
to which Combined, Foreign, State and Local taxes are determined.

(h) KWI Group Tax Liability: For a taxable period, the liability for Federal
Taxes and Combined Foreign, State and Local taxes, as applicable, that the KWI
Group would have had if it were not a member of the VHI Group or Contran Tax
Group during such taxable period (or during any taxable period prior thereto
including prior periods when the KWI Group was part of the consolidated federal
income tax group of which NL Industries, Inc., a Delaware corporation, was the
common parent (“NL Group”) ), and instead filed a separate consolidated or
combined return, as applicable, for such taxable period); provided, however,
that for purposes of determining such liability for a taxable period all tax
elections shall be consistent with the tax elections made by Contran for such
period. In making such tax elections it is understood Contran will make those
tax elections which are beneficial to the Contran Tax Group on a consolidated
basis. Nevertheless, Contran will use its best efforts in the case of those
elections which affect the computation of the KWI Group Tax Liability, to make
elections in a reasonable manner so as to minimize the KWI Group Tax Liability.
For purposes of this Agreement, in determining the Combined Foreign, State and
Local Taxes for the KWI Group, such determination shall be made based on a
separate Foreign, State and Local Tax Calculation as if the KWI Group were a
separate unitary filer with respect to states and other jurisdictions in which
Contran is required to file on a unitary or combined basis.



--------------------------------------------------------------------------------

(i) Foreign, State and Local Tax Calculation: For each reporting period, the Tax
Calculation will be based on the estimated taxable income of the KWI Group for
the taxable period that includes such reporting period, applied to current year
tax rates and using the KWI Group’s applicable apportionment factors and state,
local or other applicable adjustments, in each case based on the applicable
combined or unitary return most recently-filed as of each reporting period by
the Contran Tax Group for each applicable tax jurisdiction (as modified for
extraordinary, one-time event adjustments or tax law changes, if any, impacting
the unitary calculation for the KWI Group).

2. Contran as Agent. Contran shall be the sole agent for the KWI Group in all
matters relating to the KWI Group Tax Liability. The KWI Group shall not
(a) terminate such agency or (b) without the consent of Contran, participate, or
attempt to participate, in any matters related to the KWI Group Tax Liability,
including, but not limited to, preparation or filing of, or resolution of
disputes, protests or audits with the Internal Revenue Service, state or local
taxing authorities concerning, the Contran Tax Group’s consolidated returns of
Federal Taxes, returns of Combined Foreign, State and Local Taxes or the KWI
Group Tax Liability with respect thereto for any taxable period beginning after
January 1, 2001. The KWI Group shall cooperate fully in providing Contran with
all information and documents necessary or desirable to enable Contran to
perform its obligations under this Section, including completion of Internal
Revenue Service and state or local tax audits in connection with such KWI Group
Tax Liability and determination of the proper liability for such KWI Group Tax
Liability.

3. Liability for Taxes; Refunds.

(a) VHI, as the common parent of the KWI Group, shall be responsible for, and
shall pay to Contran or a taxing authority, as applicable, the consolidated tax
liability for Federal Taxes and Combined Foreign, State and Local Taxes for the
VHI Group and has the sole right to any refunds received from Contran or a
taxing authority, as applicable, subject to the provisions of Sections 5 and 6
of this Agreement.

(b) Notwithstanding any other provision of this Agreement, KWI and each
subsidiary of KWI which is a member of the KWI Group shall be severally liable
to VHI for the KWI Group Tax Liability.

(c) KWI shall indemnify VHI and hold it and the VHI Group other than the KWI
Group, harmless from and against any deficiency in the KWI Group Tax Liability
that may be due to VHI.

(d) VHI shall indemnify KWI and hold it and the KWI Group harmless from and
against any Federal Taxes and Combined Foreign, State and Local Taxes
attributable to the VHI Group or any other member of the Contran Tax Group,
other than the KWI Group, as such taxes are determined under this and other tax
sharing agreements.

4. Tax Returns. Contran shall file on behalf of the KWI Group any and all
federal, foreign, state and local tax returns that are required as they pertain
to the KWI Group Tax Liability. The KWI Group, at Contran’s’s request, shall
join in any applicable consolidated returns of Federal Taxes and any returns of
Combined Foreign, State and Local Taxes (for which returns have not been
theretofore filed) and execute its consent, if such consent has not



--------------------------------------------------------------------------------

previously been executed, to each such filing on any form as may be prescribed
for such consent if such consent is required. The decision of Contran’s Vice
President and Tax Director (or any other officer so designated by Contran) with
responsibility for tax matters shall, subject to the provisions of this
Agreement, be binding in any dispute between Contran, VHI and the KWI Group as
to what tax position should be taken with respect to any item or transaction of
the KWI Group. The preceding sentence is limited to the tax positions that
affect the KWI Group Tax Liability and the combined VHI Group and Contran Tax
Group. In addition, VHI and members of the VHI Group, including KWI and members
of the KWI Group, shall provide each other with such cooperation, assistance and
information as each of them may request of the other with respect to the filing
of any tax return, amended return, claim for refund or other document with any
taxing authority. KWI shall be solely responsible for all taxes due for the KWI
Group with respect to tax returns filed by KWI or a member of the KWI Group that
are required to be filed on a separate company basis, independent of Contran or
VHI.

5. Payment of KWI Group Tax Liability for Federal Taxes and Foreign, State and
Local Taxes. On or before each date, as determined under section 6655 of the
Code (with respect to Federal Taxes) and the applicable tax provisions with
respect to any Foreign, State and Local Taxes due pursuant to this Agreement,
for payment of an installment of estimated Federal Taxes or any Foreign, State
and Local Taxes, KWI shall pay to VHI an amount equal to the installment which
the KWI Group would have been required to pay as an estimated payment of Federal
Taxes to the Internal Revenue Service or any Foreign, State and Local Taxes to
the applicable taxing authority if it were filing a separate consolidated,
combined or unitary return in respect of the KWI Group Tax Liability. Any
balance owed with respect to the KWI Group Tax Liability for such taxable period
shall be paid to VHI on or before the 15th day of the third month after the
close of such taxable period. If it is not possible to determine the amount of
such balance on or before such day, (a) a reasonable estimate thereof shall be
paid on or before such day, (b) the amount of such balance shall be finally
determined on or before the earlier of; (i) the 15th day of the ninth month
after the close of such taxable period (or the applicable due date for the
Contran foreign, state or local combined or unitary return) and (ii) the date on
which the Contran Group consolidated tax return for such period is filed with
the Internal Revenue Service or the applicable tax authority, and (c) any
difference between the amount so determined and the estimated amount paid shall;
(i) in the case of an underpayment, be promptly paid to VHI and (ii) in the case
of an overpayment, be promptly refunded or applied against the estimated KWI
Group Tax Liability for the immediately following tax period, at the option of
VHI. If the overpayment is not applied to the immediately following tax period,
such overpayment shall be promptly refunded to the KWI Group. As between the
parties to this Agreement, the KWI Group shall be solely responsible for the KWI
Group Tax Liability and shall have no responsibility for Federal Taxes of the
VHI Group or the Contran Group other than payment of the KWI Group Tax Liability
in accordance with the terms of this Agreement. Notwithstanding the foregoing,
VHI at its option may extend the payment due date for any of the payments
referenced above.

6. Refunds for KWI Group Losses and Credits for Federal Taxes. If the
calculation with respect to the KWI Group Tax Liability for Federal Taxes
results in a net operating loss (“NOL”) for the current tax period that, in the
absence of a Code Section 172(b)(3) election made by Contran, is carried back
under Code Sections 172 and 1502 to a prior taxable period or periods of the KWI
Group with respect to which the KWI Group previously made payments to



--------------------------------------------------------------------------------

VHI, then, in that event, VHI shall pay (or credit) KWI an amount equal to the
tax refund to which the KWI Group would have been entitled had the KWI Group
filed a separate consolidated federal income tax return for such year (but not
in excess of the net aggregate amount of the KWI Group Tax Liability paid to VHI
with respect to the preceding two taxable periods). If the calculation with
respect to the KWI Group Tax Liability results in an NOL for the current tax
period, that subject to the Code Section 172(b)(3) election made by Contran, is
not carried back under Code Sections 172 and 1502 to a prior taxable period or
periods of the KWI Group with respect to which KWI made payments to VHI or is
not carried back because the Contran Tax Group does not have a consolidated net
operating loss for the current tax period, then, in that event such NOL shall be
an NOL carryover to be used in computing the KWI Group Tax Liability for future
taxable periods, under the law applicable to NOL carryovers in general, as such
law applies to the relevant taxable period. Payments made pursuant to this
Section 6 shall be made on the date that Contran (or any successor common parent
of a tax group to which the VHI Group is a member) files its consolidated
federal income tax return for the taxable period involved. Principles similar to
those discussed in this Section 6 shall apply in the case of the utilization of
all KWI Group loss and credit carrybacks and carryovers.

7. Refunds for KWI Group Combined or Unitary Foreign, State and Local Losses and
Credits. The foregoing principles contained in Section 6 shall apply in similar
fashion to any consolidated, unitary or combined foreign, state or other local
income tax returns, containing any member of the KWI Group, which may be filed
based on the KWI Group Tax Liability for Foreign, State and Local Taxes.

8. Subsequent Adjustments. If any settlement with the Internal Revenue Service,
foreign, state or local tax authority or court decision which has become final
results in any adjustment to any item of income, deduction, loss or credit to
the Contran Group in respect of any taxable period subject to this Agreement,
which, in any such case, affects or relates to any member of the KWI Group as
constituted during such taxable period, the KWI Tax Group Liability shall be
redetermined to give effect to such adjustment as if it had been made as part of
or reflected in the original computation of the KWI Tax Group Liability and
proper adjustment of amounts paid or owing hereunder in respect of such
liability and allocation shall be promptly made in light thereof.

9. Amendments. This Agreement may be amended, modified, superseded or cancelled,
and any of the terms, covenants, or conditions hereof may be waived, only by a
written instrument specifically referring to this Agreement and executed by all
parties (or, in the case of a waiver, by or on behalf of the party waiving
compliance). The failure of any party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right at a later time to enforce the same. No waiver by any party of any
condition, or of any breach of any term or covenant, contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach, or a waiver of any
other condition or of any breach of any other term or covenant.



--------------------------------------------------------------------------------

10. Retention of Records. Contran shall retain all tax returns, tax reports,
related workpapers and all schedules (along with all documents that pertain to
any such tax returns, reports or workpapers) that relate to a taxable period in
which the KWI Group is included in a consolidated or combined tax return with
VHI and Contran. Contran shall make such documents available to KWI at KWI’s
request. Contran shall not dispose of such documents without the permission of
KWI.

11. Headings. The headings of this Agreement are for convenience of reference
only, and shall not in any way affect the meaning or interpretation of this
Agreement.

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware without regard to conflicts of laws
provisions.

13. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be an original, but all of which shall constitute but one
agreement.

14. Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective subsidiaries, and their respective
successors and assigns.

15. Effective Date. This Agreement shall be effective as of December 1, 2012.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

VALHI, INC. By:       Bobby D. O’Brien   Vice President and Chief Financial
Officer CONTRAN CORPORATION By:       Gregory M. Swalwell   Vice President and
Controller KRONOS WORLDWIDE, INC. By:       Kelly D. Luttmer   Vice President
and Tax Director